TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00234-CV



G. W. Sneed, Appellant

v.

Jackson National Life Distributors, Inc. d/b/a Jackson National Life Insurance, Appellee




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 14,120, HONORABLE GARLAND B. WOODWARD, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
                        G. W. Sneed appeals a final judgment that was signed on March 17, 2008.  The
clerk’s record was due on May 16, 2008.  No clerk’s record has been filed due to appellant’s failure
to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s record.
                        If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make
arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
                        Because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the clerk’s record, this appeal is dismissed for want of prosecution.
 
 
                                                                                                                                                             
                                                                        Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   August 14, 2008